Citation Nr: 1424223	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-13 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic pulmonary disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military duty from April 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed. 

The Board observes that the RO originally characterized the Veteran's claim as entitlement to service connection for asthma.  However, service and post-service treatment records show findings of other pulmonary disorders such as bronchitis.  In addition, the Veteran's statements regarding his symptoms indicate that his claim should be more broadly characterized as entitlement to service connection for pulmonary disorder to include asthma, as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was remanded in August 2011 for additional development; it is again before the Board for further appellate review.


FINDING OF FACT

A chronic pulmonary disability, including asthma did not have its clinical onset in service and is not otherwise related to active duty.  



CONCLUSION OF LAW

The criteria establishing service connection for a pulmonary disorder to include asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2006, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also obtained to clarify the appellant's arguments.  He testified in pertinent part about his in-service symptoms and current respiratory disorders.  The appeal was ultimately remanded to obtain a VA examination to obtain outstanding medical records and to address the claimed disability.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded in August 2011, in order to obtain outstanding VA medical records reflecting treatment since July 2007, and to provide the Veteran with a VA examination in order to determine whether he had a respiratory disorder that was etiologically related to his active military service.  Current VA medical records have been associated with the file.  The Veteran was scheduled for a VA examination in May 2012.  A notice letter dated on April 24, 2012, informing him of the date, time, and place and of the examination, was sent to the address provided by the Veteran in a September 2011 statement.  This was the most recent address on file.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655 (a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (b).  The Veteran did not report to his scheduled examination, and the Appeals Management Center (AMC) decided the claim on the evidence of record.  

In an April 2014 Post-Remand brief, the Veteran's representative stated that they had reviewed his on-line and paper claim files and could not locate a copy of the April 2012 letter.  However, the Board notes that the letter, dated April 24, 2012, is in the paper file.  There are no other statements offered by the Veteran or his representative as to his reason for failing to report to his scheduled examination.  As such, the Board finds that the Veteran has not provided good cause for his failure to report to his scheduled examination, and will decide the Veteran's claim on the evidence of record.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

At his hearing, the Veteran contended that his respiratory symptoms began during active duty.  He asserted that, in his duty as a fuel specialist, he was exposed to chemicals that irritated his lungs.  He testified that his lungs hurt and that he was told he had exercise asthma and frequent bronchitis.

Service treatment records show that while on active duty the Veteran sought medical treatment for symptoms of chest congestion, shortness of breath, excess phlegm, and productive cough.  In April 1988, the Veteran complained of shortness of breath, tightness and wheezing when running.  His exercise challenge was negative, and asthma was doubtful.  The examiner found that the Veteran probably had vasomotor rhinitis.  

In May 1988 he presented at an in-service medical center with a recent history of shortness of breath with exercise, and cold symptoms. Following examination the assessment was 'suspect exercise induced asthma/bronchospasm.' The Veteran, at that time, was prescribed an Albuterol inhaler to be used prior to exercising. His May 1989 periodic Report of Medical Examination reflected normal nose, sinuses, throat, lungs and chest.  Service treatment records reflect that in October 1989, the Veteran reported six months of cold symptoms that he had been unable to shake.  He was seen for bronchitis.  Sinus X-rays were normal, with no evidence of mucous membrane thickening or fluid formation.  Chest X-rays were normal, with the exception that markings were slightly accentuated at the bases. 

In September 1990, the Veteran was seen for chest congestion and a productive cough, which had been present for approximately one month.  Later that month it was noted that the Veteran had bronchitis that was resolving.  In October 1990, the Veteran was diagnosed with bronchitis, and was placed on a profile.  In November 1990, his bronchitis was resolved.  In January 1991, the Veteran was noted to have a history of exercise-induced bronchospasms.  In December 1991, the Veteran had exudative tonsillitis.  His lungs were clear.

His June 1993 Report of Medical Examination reflected normal nose, sinuses, throat, lungs and chest.  His June 1993 and August 1998 Reports of Medical History reflects that he reported no chronic or frequent colds, hay fever, ear, nose or throat trouble, chronic cough, shortness of breath.  An August 1998 examination revealed normal head, neck, nose, sinuses, mouth and throat, and lungs and chest.

VA medical records show that October 2003 X-ray revealed that previously reported parenchymal infiltrates in both lung fields had resolved.  There was no active pulmonary pathology.  February 2004, the Veteran was seen for chills, nasal congestion, and rhinitis that had been present for three days.  He denied a productive cough and shortness of breath.  In May 2004, the Veteran reported cough and chest congestion for several weeks.  He was assessed with bronchitis.  April 2006, the Veteran was seen for cough, congestion and post-nasal drip that had been present for two months.  X-rays revealed no pathology of the sinuses and an unremarkable X-ray of the chest.  In February and May 2007, the Veteran was assessed with bronchitis.  In June 2007, it was noted that the Veteran's laryngitis had improved.  

The Veteran was afforded a VA general medical examination in July 2007.  The examiner noted that there was insufficient information for a diagnosis of asthma, as the Veteran had a cold and was unable to perform PFT's reliably enough to produce acceptable results.

VA medical records reflect that the Veteran presented consistently with shortness of breath and a productive cough, and was provided with an albuterol inhaler in September 2007.  In November 2007, pulmonary function tests showed severe restriction, chronic respiratory failure, and hypoxia.  The examiner found that the Veteran's hypoxia would not explain the Veteran's respiratory failure.  The differential diagnosis of restriction and respiratory failure included respiratory muscle weakness and interstitial lung disease.  The Veteran continued to report, and VA medical records continue to reflect,  that he had asthma.  In December 2007 the Veteran was provided with oxygen concentration with a humidifier at home.  In April 2008, a VA provider noted that the Veteran's presentation was compatible with myasthenic disorder, which could be diagnosed with DNA testing.  When it was determined that the Veteran did not have the funds available for such testing through the Mayo Clinic, he underwent VA electromyography (EMG) testing in May or June 2008, which confirmed a diagnosis of slow channel congenital myasthenic syndrome.  In December 2009, a VA provider found that the Veteran's cough was likely due to irritant exposure.  In January 2010, the Veteran was found to have chronic respiratory failure associated with myasthenia disorder.  Pulmonary function tests conducted in February 2010 revealed restrictive lung disease, consistent with a diagnosis of slow channel myasthenic syndrome.  In March 2010, a VA neurology clinic note reflected that slow channel myasthenia syndrome had a different clinical spectrum than autoimmune myasthenia gravis.  In April 2010, a VA provider noted that the Veteran had obstructive sleep apnea secondary to muscle weakness.  In June 2010, a VA provider found that the Veteran's asthma was secondary to his myasthenic syndrome.

Analysis

The Board again notes that further development was attempted pursuant to the August 2011 remand.  Unfortunately, however, while further examination may have been supportive of the Veteran's claim, the Veteran did not report to his scheduled examination and no good cause was provided for his absence.  Therefore, the issue must be decided on the evidence of record.  38 C.F.R. § 3.655.

The Veteran clearly has been diagnosed with current pulmonary disorders, fulfilling the first element of a claim for entitlement to service connection.  Brammer, McLain.  However, the Board finds that the credible, competent evidence of record does not provide a link between his current pulmonary disorders and his time on active duty.

The Veteran has contended that he has had chronic respiratory symptoms since active duty.  He alleges that his current symptoms are the same as what he experienced in service.  See August 2007 notice of disagreement, May 2008 VA Form 9.  Certainly, he is competent to report ongoing respiratory symptoms.  Layno.  

In addition to assessing the competency of lay statements in the record, the Board is required to make a determination with regard to the credibility of the lay evidence which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board notes that there are contradictions in the lay evidence provided by the Veteran.  Periodic examination reports for National Guard service dated in June 1993 and August 1998, reflect normal lungs.  In the associated Reports of Medical History, the Veteran denied any pulmonary/respiratory issues, including chronic colds, hay fever, chronic cough, and shortness of breath.  The negative history found in contemporaneous medical records is afforded greater probative value than subsequent statements made while seeking compensation benefits.  This evidence conflicts with the Veteran's statements that he has had ongoing pulmonary symptoms since service.  These contradictions undermine the probative value of the Veteran's statements and, as such, his lay statements are given very little weight in deciding his claim.

To the extent that the lay statements by the Veteran can be considered in deciding this case, the Board observes that the Veteran does not have the requisite medical expertise to make any findings with regard to the etiology or cause of his current pulmonary disorders.  While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Here, the Board finds that the question regarding the potential relationship between his respiratory disorders and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his respiratory symptoms, the Board accords his statements regarding the etiology of his current respiratory disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In terms of medical evidence providing a link between the Veteran's current respiratory/pulmonary disorders and his time on active duty, the Board notes that there is no medical evidence which provides a nexus between the two.  Medical providers have opined that the Veteran's respiratory disorders, including respiratory failure, asthma, restrictive lung disease, and obstructive sleep apnea, are secondary to his congenital slow channel myasthenia syndrome.  None of the examiners have related these disorders to active military duty.  While a VA provider noted that the Veteran's chronic cough was likely due to irritant exposure, this examiner did not provide an opinion as to where or when this exposure may have occurred.  As such, with no medical evidence providing a link between the Veteran's current respiratory/pulmonary disorders and active duty, service connection cannot be granted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a pulmonary disorder, to include asthma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for pulmonary disorder, to include asthma, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


